DETAILED ACTION
Status of the Claims
	Claims 1-4, 8, 10-13, 15-17 and 21-26 are pending in the instant application. Claims 21-22 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-4, 8, 10-13, 15-17 and 23-26 are being examined on the merits in the instant application.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
 
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The U.S. effective filing date has been determined to be 03/20/2020, the filing date of the instant application.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-4, 8, 10-13, 15-17, 23 and 25 remain rejected under 35 U.S.C. 103 as being unpatentable over BUERGER (WO 2010/010138 A1; published January, 2010) in view of ALI (EP 2 870 965 A1; published May, 2015); GANDHI (WO 2011/107855 A2; published September, 2011); FARRELL (WO 2010/132205 A1; published November, 2010); PETEREIT (US 2003/0064036; published April, 2003) and  Hans-Ulrich Petereit (“New aspects of moisture protection and insulation of solid dosage forms with EUDRAGIT E PO,” 33st International EUDRAGIT Workshop, 2001, pp. 1-17)1.
Applicants Claims
	Applicant claims a stable pharmaceutical aqueous liquid composition intended for oral administration or direct administration in the stomach comprising microparticles homogeneously dispersed in an aqueous liquid medium having a pH > 6, wherein said microparticles are controlled-release multilayer microparticles comprising: (i) a core comprising the pharmaceutically active compound, said pharmaceutically active compound being pramipexole; (ii) a controlled-release intermediate coating layer; (iii) an outmost external protection coating layer surrounding the controlled-release intermediate coating layer and containing a mixture of (a) a hydrophilic gastro-soluble component which is insoluble in aqueous media at a pH of between 6.5 and 7.5 and which is selected from a cationic polymer based on dimethylammoniummethyl methacrylate, butyl methacrylate and methyl methacrylate, and (b) a hydrophobic and/or insoluble component which is selected from glycerides, wherein the weight ratio of the hydrophilic gastro-soluble component / hydrophobic and/or insoluble component is between 30/1 and 1/1, and wherein less than 20% by weight of the pharmaceutically active compound contained in the microparticles is released in the aqueous liquid medium when the aqueous liquid composition is stored for at least one week at 25 °C (instant claim 1). Applicant further claims the outmost external protection layer further includes (c) talc (instant claim 25).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            BUERGER teaches pharmaceutical compositions comprising pramipexole and a calcium channel blocker for the treatment of Parkinson’s disease (see whole document). BUERGER teaches that “pramipexole may be easily formulated in the usual pharmaceutical forms, preferably pharmaceutical forms such as tablets, capsules, suspensions, and the like.” [emphasis added](p. 9, lines 14-15). BUEGER teaches pramipexole pellets for extended release formulations including: an inert pellet core; a first layer being an active ingredient layer comprising pramipexole or a pharmaceutically acceptable salt thereof and optionally one or more wet binders and further excipients; and a second layer provided on the first layer, the second layer being an extended release coating comprising (a) at least one water-insoluble polymer and optionally a pore former, the resulting pellet having a pH-independent in vitro characteristic, or (b) a mixture of pH-dependent enteric-coating polymer and a pH-independent water swelling polymer, the resulting pellet having a close to zero order in vitro release characteristic at acidic pH values of up to 6.8, an accelerated release above pH 6.8 and a more accelerated release above pH 7.3 (p. 12, lines 1-15)(instant claim 1, a core comprising pramipexole and a controlled-release intermediate coating layer; instant claims ). The examiner is interpreting “sustained release” and “extended release” as synonymous in the art (instant claim 12).
	BUERGER teaches the water-insoluble polymer of the extended release pellets includes polyacrylate derivatives such as quaternary ammonium substituted acrylic polymer, preferably ammonio methacrylate (p. 12, lines 24-27). BUERGER teaches extended release pellets consisting of cellet cores methacrylic acid copolymer Type B (Eudragit® S 100) and Ammionio Methacrylate Copolymer, Type B (Eudragit® RS 100) (pp. 22-23, Examples bb.1 & bb.2; p. 24-25, Example bb.5)(instant claims 2-4). BUERGER disclose cellets 7002 were used, and disclose pellets in the range of 0.8-1.1 mm (i.e. 800 - 1100 µm)(sieved pellets)( pp. 22-23, Examples bb.1 & bb.2; p. 24-25, Example bb.5; and p. 26, lines 7-9)(instant claim 13).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of BUERGER is that BUERGER does not expressly teach an outermost external protection layer surrounding the controlled-release intermediate coating layer and containing: (a) a hydrophilic gastro-soluble component which is insoluble in aqueous media at a pH of between 6.5 and 7.5 (e.g. Eudragit® E-type polymers3) and (b) a hydrophobic 
and/or insoluble component (e.g. glyceryl monostearate4).
	BUERGER teaches that “pramipexole may be easily formulated in the usual pharmaceutical forms, preferably pharmaceutical forms such as tablets, capsules, suspensions, and the like.” (p. 9, lines 14-15).
	ALI teaches oral liquid pharmaceutical formulations of pramipexole (see whole document), and that: “Solid oral dosage forms have the largest and most important role in the entire pharmaceutical formulations. However, there are a huge number of patients who have difficulties swallowing these dosage forms and oral liquid dosage forms are chosen by patients who are travelling or have little access to water or patients who are mentally retarded or nauseated.” (p. 2, [0005]).
	GANDHI teaches sustained release oral liquid suspension dosage forms including coated pellets (see whole document, particularly the title and abstract). GANDHI teaches that: “The present invention relates to a stable, sustained release oral liquid suspension dosage form of pharmaceutical active ingredients, which is easy to administer and particularly beneficial for the pediatric and geriatric patients. This invention particularly relates to a sustained release oral liquid suspension dosage form which is a ready-to-use and does not require reconstitution before oral administration. Present invention also relates to a process for preparing said dosage form.” (p. 1, lines 3-8).
	GANDHI teaches the inclusion of viscosity modifying, thickening or suspending agents (p. 10, line 13-14) including polyvinylpyrrolidone (p. 11, line 1), microcrystalline cellulose (p. 10, line 28), and carboxymethyl cellulose5 (p. 10, line 27), among others, and their combinations. GHANDI teaches the inclusion of a buffering agent such as a phosphate buffer (p. 12, lines 22-24), the preferred pH being in the range of 6 to 7.5 (p. 6, lines 1-2)(instant claims 1 & 25, “microparticles homogenously dispersed in a liquid medium having a pH > 6”). GHANDI teaches the inclusion of lubricants/glidants including talc (p. 9, lines 19-20) which would have been included in the outermost layer in order to function as a glidant lubricant (also see, Example 1, “Protective Coating”)(instant claim 23).
	GANDHI teaches dissolution profiles for levetiracetam suspension including those stored for 1, 2 and 3 months at 40°C/75%RH (relative humidity) without significant change (i.e. release of active)(p. 17, line 15 through p. 19, line 4; and particularly Table 3)(instant claims 1 & 25, “stable pharmaceutical liquid composition […] wherein less than 20% by weight of the pharmaceutically active compound contained in the microparticles is released in the liquid medium when the liquid composition is stored for at least one week at 25°C.”).
	Regarding the limitation “microparticles homogenously dispersed in the liquid medium” (instant claim 1, lines 4-5; instant claim 25, lines 2-3), in teaching a suspension of drug particles, GHADHI teaches their sustained release oral liquid suspensions include microparticles (p. 4, lines 7-9) and it would have been implicit that the microparticles including the drug for sustained release would have to be homogenously distributed such that each dose volume would have included the same drug dose (see, e.g., MPEP §2144.01; and Ansel et al.6, p. 347, col. 1, lines 40-42; Sinko7, p. 504, col. 1, lines 12-13).
	PETEREIT teaches a coating and binding agent for pharmaceutical formulations with improved storage stability (see whole document). PETEREIT teaches that the storage of coated or bound pharmaceutical dosage forms is not optimal every such as in tropical regions where high humidity may be persistent thus coatings which guarantee a good isolation against the penetration of atmospheric humidity would be beneficial ([0005]). PETEREIT teaches their coating provides protection from moisture and gasses ([0061]).
	PETEREIT teaches the example copolymer of (a) is methyl methacrylate, butyl methacrylate and dimethylaminoethyl methacrylate in the ratio 25 :25 :50 which is Eudragit® EPO ([007 l]). PETERIET teaches that pharmaceutical actives suitable for protective coatings include pramipexole, among other (p. 5, col. 2, line 28).
	Hans-Ulrich Petereit teaches that:  “Since pH-independent coatings frequently call for a compromise between sealing and delayed release of the active, polymers such as butyl methacrylate/(2- dimethylaminoethyl) methacrylate/methyl methacrylate copolymer (1:2:1), DAB (EUDRAGIT® E 100), which are pH-independent and cationic, are often a more effective alternative. Their superior effect stems from the difference in pH between mouth and stomach (2). Being insoluble in water, they provide above-average taste masking and protection against moisture, whilst their solubility below pH 5.0 ensures rapid and reliable drug release in the acid medium of the stomach. Even coatings as thick as 4 mg polymer/cm2 can be applied without negative effects on the biopharmaceutical properties of coated dosage forms.” (p. 2, 3rd paragraph). And that: “These data indicate that the new formulation based on EUDRAGIT® E PO maintains more effective moisture protection than any other pharmaceutical coating material. The recommended coating levels are 2 to 10 % polymer, calculated on the weight of the tablets.” (p. 3, lines 10-14).
	FARRELL teaches film coatings containing fine particle size detackifiers for use on oral dosage forms, coated either directly to a substrate or after the substrate has been coated with a subcoat (see whole application, particularly title & abstract)(instant claim 11, “wherein it contains at least another intermediate layer between the controlled-release intermediate coating layer and the outermost external protection layer”, i.e. a subcoat). 
	FARRELL teaches the use of detackifiers has been described in the prior art, and particularly glyceryl monostearate (GMS) having been known for this purpose though this typically required temperatures to melt the GMS (p. 1, §Description of the Prior Art). FARRELL teaches the use of fine particles waxy materials as detackifiers in film coating formulations has provided the ability to generate, in ambient temperature water, a uniform film coating dispersion, and particularly reduces coating-gun blockages, increases coating process productivity by increased fluid delivery rate as well as improved product uniformity and appearance as well as comparable or better moisture barrier performance of formulated coated systems when compared to that of the prior art (p. 2, lines 15-23).
	FARRELL teaches that the polymer may be any commonly used film formers in the film coating art including methacrylate copolymers such as “poly(butyl methacrylate, 2-dimethylaminoethyl methacrylate, methyl methacrylate) 1:2:1 sold, for example, under the Eudragit E PO tradename.” (p. 5, line 8; p. 6, lines 1-4). And that the fine particle size detackifiers include waxy materials that are practically insoluble in water at ambient temperatures including glyceryl monostearate (p. 6, lines 13-16)(instant claim 1, an outermost external protection layer surrounding the controlled-release intermediate coating layer and containing: (a) a hydrophilic gastro-soluble component which is insoluble in aqueous media at a pH of between 6.5 and 7.5 (e.g. Eudragit® E-type polymers) and (b) a hydrophobic  and/or insoluble component (e.g. glyceryl monostearate); instant claim 8).
	FARRELL teaches a range of film forming polymer is 20-80 % by weight, and the amount of the waxy detackifier is 1-30 % by weight (Table at bottom of page 10), which includes a ratio of film forming polymer/detackifier of 80/1 to 20/30 which encompasses the range of between 30/1 and 1/1 (instant claims 1 & 25).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a controlled release pramipexole pellet (i.e. microparticle) formulation including a pramipexole containing core and an extended release coating layer on the drug-core, as taught by BUERGER, and further to include a protective coating on a pramipexole extended release pellet in order to protect the dosage form from moisture and gasses as suggested by PETEREIT, and specifically methyl methacrylate, butyl methacrylate and dimethylaminoethyl methacrylate in the ratio 25 :25 :50 which is Eudragit® EPO, as suggested by PETEREIT and taught by Hans-Ulrich Petereit  that EUDRAGIT® E PO maintains more effective moisture protection than any other pharmaceutical coating material; and further to apply the EUDRAGIT® E PO coating layer using the technology described by FARRELL including such a polymer in combination with a fine particulate GSM in order to provide the necessary detackifier property in processing the formulations; and to formulate the extended release pellets of BUERGER as a suspension (suggested by BURGER) for patients having trouble swallowing solid form, among others, as taught by ALI, and in accordance with GANDHI teaching suspensions for sustained release of drugs including known suspension ingredients such as polyvinylpyrrolidone, microcrystalline cellulose, sodium carboxymethylcellulose, talc (a glidant) and a phosphate buffer, in order to produce the best possible pramipexole sustained release oral liquid suspension formulation for once or twice daily administration.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 24 & 26 remain rejected under 35 U.S.C. 103 as being unpatentable over  BUERGER in view of ALI; GHANDI; FARRELL; PETEREIT and  Hans-Ulrich Petereit as applied to claims 1-4, 8, 10-13, 15-17, 23 and 25 above, and further in view of BAUDIER (US 4,859,469; published August, 1989).
Applicants Claims
	Applicant claims a controlled-release multilayer microparticle containing a pharmaceutically active compound, as discussed above. 

Determination of the scope 
and content of the prior art (MPEP 2141.01)
            BUERGER teaches pharmaceutical compositions comprising pramipexole and a calcium channel blocker for the treatment of Parkinson’s disease, as discussed above and incorporated herein by reference.
	ALI suggests pramipexole suspensions as beneficial for certain patients, and GHANDI teaches GANDHI teaches sustained release oral liquid suspension dosage forms including coated pellets (microparticles), as discussed above and incorporated herein by reference.
	PETEREIT teaches a coating and binding agent for pharmaceutical formulations with improved storage stability, including pramipexole, and coated with EUDRAGIT EP O, which Hans-Ulrich Petereit teaches that maintains more effective moisture protection than any other pharmaceutical coating material, as discussed above and incorporated herein by reference.
	FARRELL teaches film coatings containing fine particle size detackifiers for use on oral dosage forms, coated either directly to a substrate or after the substrate has been coated with a subcoat, the film coating including EUDRAGIT E-type polymers, as discussed above and incorporated herein by reference.

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of BUERGER,  ALI, GHANDI, PETEREIT, Hans-Ulrich Petereit and FARRELL is that these references do not expressly teach the inclusion of an antistatic agent such as aluminum oxide.
	BAUDIER teaches novel galenic forms of verapamil including microgranules (see whole document), and teaches the inclusion of “antistatic agents, such as colloidal aluminum oxide” (col. 3, lines 25 & 34; and claims 6-7). It would have been prima facie obvious to include the antistatic agent in the outermost layer based on the function (i.e. static electric change is a surface phenomenon) in order to reduce any problem with static electric charge during processing of the dry microparticles.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a controlled release pramipexole pellet (i.e. microparticle) pramipexole sustained release oral liquid suspension formulation for once or twice daily administration formulation, as discussed above, and further to include an antistatic agent such as colloidal aluminum oxide, as suggested by BAUDIER, in order to prevent problems with static electric charge during processing of dry microparticles.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
	Applicants argue that (1) the references do not teach or suggest each and every claim element, and particularly none of the cited references teaches or suggests a stable pharmaceutical aqueous liquid composition comprising microparticles comprising both a pramipexole core and an outmost external protection coating layer surrounding a controlled-release intermediate coating layer. (p. 9, item 1).
	In response the examiner argues that Applicants are pointing to a combination of claim elements that are suggested by the combination of cited prior art references.
	Applicants argue that  “as is evident from evaluating the teachings of Buerger as a whole, the reference refers to ‘suspension’ only in terms of compositions intended for immediate use and release after constitution (p. 9, last paragraph). Applicants further point out that “there is an art-recognized distinction between the suspensions referenced in Buerger, which are intended for immediate use after constitution, and suspensions that are intended for long-term storage, which must have enhanced stability properties over those intended for immediate use.” (p. 12, lines 12-15).
	In response the examiner argues that the instant claims simply do not distinguish suspensions for immediate use from suspensions for long-term storage because the claims read on both. Accordingly, Applicants argument is not consistent with the rejected claims and therefore not convincing. 
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	Applicants further argue that Buerger teaches away from a stable liquid composition (p. 11, item 2).
	In response the examiner argues that the instant claims simply do not distinguish suspensions for immediate use from suspensions for long-term storage because the claims read on both. Accordingly, Applicants argument is not consistent with the rejected claims and therefore not convincing.
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “liquid formulation for long-term storage” (p. 12, line 19)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicants further argue that the examiner minimizes the teaching of BUERGER that teaches a preference for pramipexole tablets or capsules (p. 12, 3rd paragraph).
	In response the examiner has, in addition to citing the teaching in BUERGER of suspensions as suitable dosage forms (p. 9, lines 14-15), cited ALI teaching oral liquid pharmaceutical formulations of pramipexole (see whole document), and that: “Solid oral dosage forms have the largest and most important role in the entire pharmaceutical formulations. However, there are a huge number of patients who have difficulties swallowing these dosage forms and oral liquid dosage forms are chosen by patients who are travelling or have little access to water or patients who are mentally retarded or nauseated.” (p. 2, [0005]). Thus, it is very clear that the combination of cited references teaches a specific pramipexole patient class for which tablets and/or capsules would not be suitable, and the argument that BUERGER somehow teaches away from suspensions is not convincing.
	Applicants further argues that (3) Applicants have demonstrated unexpected results (p. 14, item 3), particularly “The selection of a hydrophobic and/or insoluble component, such as glyceryl monostearate, in the outermost coating layer resulted in the surprising and unexpected effect of a controlled-release multilayer microparticle that is suitable for use a stable liquid pharmaceutical composition, including a composition wherein the liquid medium has a pH > 6.” (p. 16, 2nd paragraph).
	In response the examiner notes that Example 2 does not include pramipexole and is therefore not considered commensurate with the claims, and Example 18 which does include pramipexole includes a combination of Eudragit® RS/RL. MPEP §716.02(d) makes clear that unexpected results must be commensurate in scope with the claimed invention. Additionally, Hans-Ulrich Petereit discloses that: “Further investigations using C12-C18 fatty acids and alcohols now resulted in coating materials with surprisingly high barrier function against water.” (p. 2, 4th paragraph), and includes 15% stearic acid (p. 2, 5th paragraph) to provide enhanced moisture protection (p. 7 of 17; Slide 7)(noting that instant claim 6 includes cationic polymer based on dimethylaminomethyl methacrylate, butyl methacrylate and methyl methacrylate (Instant Specification, p. 24 last paragraph through p. 25 first paragraph), and instant claim 7 includes stearic acid, each as the hydrophilic gastro-soluble and hydrophobic and/or insoluble components, respectively).
	FARRELL describes fine particle detackifiers as waxy materials that are practically insoluble in water at ambient temperature (p. 2, lines 17-19 and 26-28). One of ordinary skill would have clearly appreciated that the stearic acid used by Hans-Ulrich Petereit to increase moisture resistance of Eudragit® EP O is also a waxy material. Thus, including a waxy material in accordance with FARRELL in an Eudragit® EP O coating would have reasonably had the a similar result of enhanced moisture resistance. And while new claim 25 is narrower by incorporating the limitation of claim 6 and the subgenus glycerides of claim 7, one of ordinary skill in the art would have reasonable concluded that inclusion of a waxy material such as glyceryl monostearate would have enhance the moisture resistance in solution such as in a suspension including water as FARRELL describes fine particle detackifiers as waxy materials that are practically insoluble in water at ambient temperature.
	The prior art as a whole clearly suggests that including a waxy material that is practically insoluble in water at ambient temperature such as fine particle glyceryl monostearate, as suggested by FARRELL, would have reasonably resulted in improved moisture resistance in water at ambient temperature. Accordingly one of ordinary skill in the art would have had e reasonable expectation of success that including glyceryl monostearate in an Eudragit® EP O coating layer would have increased resistance to moisture in water at ambient temperature per the teachings of Hans-Ulrich Petereit and FARRELL in the context of the cited prior art. Additionally, the teaching of GHANDI that their formulations stored under accelerating aging conditions still maintained the drug and subsequent release properties suggests that this was not a problem of the prior art.
	Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997).  Applicant is reminded that the submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself.  In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987).  
Conclusion
	Claims 1-4, 8, 10-13, 15-17 and 23-26 are pending and have been examined on the merits. Claims 1-4, 8, 10-13, 15-17 and 23-26 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                           /TIGABU KASSA/                                                                   Primary Examiner, Art Unit 1619                                                                                                                                     





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Of record as cited on Applicant’s IDS dated 06/04/2021, Non-Patent Literature document citation No. 1.
        2 Disclosed by the manufacturer as having a particle size distribution of 700 - 1000 µm, see Cellets®, p. 5 of 6,  of record.
        3 Consistent with Applicants elected species (b) a cationic polymer based on dimethylaminomethyl methacrylate, butyl methacrylate, and methyl methacrylate.
        4 Applicants elected species (c).
        5 An obvious variant being sodium carboxymethyl cellulose (p. 7, line 24). 
        6 Ansel et al.; “Pharmaceutical Dosage Forms and Drug Delivery Systems, 7th ed.,” 1999, Chapter 13, pp. 346-364.
        7 Sinko; “Martin’s Physical Pharmacy and Pharmaceutical Science, 5th ed.,” 2006, Chapter 18, pp. 499-530.